COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-164-CV
  
  
MILLARD 
& ASSOC., L.P., INDIVIDUALLY                              
APPELLANTS
AND 
ON BEHALF OF EAGLE MOUNTAIN
PIPELINE 
COMPANY, L.P., AND
PACESETTER 
ENERGY, INC.
  
V.
  
CHIEF 
HOLDINGS, LLC, CHIEF OIL                                            APPELLEES
& 
GAS, LLC, TREVOR REES-JONES,
AND 
EAGLE MOUNTAIN GAS PARTNERS, LLC
  
  
----------
FROM 
THE 393RD DISTRICT COURT OF DENTON COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered the parties “Agreed Order Dismissing Appeal With Prejudice,” 
signed by the attorney for all parties.  It is the court's opinion that the 
parties request for dismissal should be granted; therefore, we dismiss the 
appeal with prejudice to the refiling of same.  See TEX. R. APP. 
P. 42.1(a)(2)(A), 43.2(f).
        Costs 
of the appeal shall be paid by the party incurring the same, for which let 
execution issue.
   
  
                                                                  PER 
CURIAM 
  
  
 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
August 12, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.